DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

Response to Amendment
The amendment dated 4/25/2022 has been considered and entered into the record.  Independent claims 17 and 37 have been amended to require that the first metal wires have a different composition than the second metal wires.  Independent claim 31 has been amended to require an average spacing between the first metal wires by less than 20% along lengths thereof.  The aforementioned limitations of the amended claims have not been addressed in previous prior art rejections.  Accordingly, the rejections are hereby withdrawn.  Claims 1–12, 17, 18, 20, 27–37 remain pending, while claims 1–12 are withdrawn from consideration.  Claims 17, 18, 20, and 27–37 are examined below.

Claim Rejections - 35 USC § 112
Claims 17, 18, 20, and 27–37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  At least independent claims 17, 31, and 37 recite the term “average spacing between the first metal wires.”  It is unclear to the Examiner as to whether Applicant is attempting to limit the average spacing between adjacent first metal wires, or the average spacing between all first metal wires, or something else.  Accordingly, the claims are rejected because their scope is unclear.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17, 20, and 27– 37 are rejected under 35 U.S.C. 103 as being unpatentable over Schenker (US 2020/0066629 A1).  
Schenker teaches the use of advanced lithography techniques in fabricating various devices.  Schenker abstract.  In one embodiment, a first planar layer comprising alternating parallel metal and dielectric lines (i.e., nanowires) above which a second planar layer comprising alternating metal and dielectric lines is coupled in such a manner that the wires of first layer are oriented orthogonally to the second layer.  Id. ¶¶ 304–306.  The first- and second-layer lines may be made from different metals.  Id. ¶¶ 350, 745.  The metal wires are oriented in approximately straight lines, wherein the average spacing between the first metal wires varies by less than 20% along lengths thereof and the wires have a size of less than 10 nm.  Id. abstract, ¶¶ 16, 232, 241, 245, 617, Figures 10F, 10M, 11C.
Schenker fails to teach different average spacings between adjacent wires of the first and second metal wires.  However, it would have been obvious to one of ordinary skill in the art to have used a different average spacing between adjacent wires of the first and second metal wires motivated by the desire to optimize the performance of the circuit created by its design.  See id. ¶ 2.  The metal nanowires may be used as masks making a pattern.  See id. ¶ 112.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786